FILED
                            NOT FOR PUBLICATION                             OCT 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OLIVIA MORA,                                     No. 13-36092

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02134-JCC

 v.
                                                 MEMORANDUM*
EILEEN ELY, President of Green River
Community College, et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Olivia Mora appeals pro se from the district court’s judgment in her 42

U.S.C. § 1983 action arising from defendants’ recommendation that she withdraw

from an aviation class and reconsider her career path. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal on the basis of the applicable

statute of limitations. Mann v. Am. Airlines, 324 F.3d 1088, 1090 (9th Cir. 2003).

We may affirm on any ground supported by the record, Thompson v. Paul, 547

F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Mora’s action with prejudice was proper because it was time-

barred, and Mora failed to show that she was entitled to any tolling. See Bagley v.

CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir. 1991) (limitations period for

§ 1983 action is three years under Washington state law); Perez v. Garcia, 198

P.3d 539, 545 (Wash. Ct. App. 2009) (explaining equitable tolling under

Washington law).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-36092